      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 REBECCA BROOKS, et al.,

                Plaintiffs,

 v.                                                 Civil Action
                                                    Case No. 4:20-cv-00281-RSB-CLR
 THOMAS MAHONEY III, in his official
 capacity as Chairman of the Chatham County
 Board of Elections, et al.,

                Defendants.


 MOTION TO INTERVENE AND INCORPORATED MEMORANDUM IN SUPPORT
 BY NON-PARTIES GEORGIA STATE CONFERENCE OF THE NAACP, GEORGIA
COALITION FOR THE PEOPLE’S AGENDA, JAMES WOODALL, HELEN BUTLER,
                        AND MELVIN IVEY

       The Georgia State Conference of the NAACP (“Georgia NAACP”), Georgia Coalition for

the People’s Agenda (“GCPA”) (together, the “Organizational Proposed Intervenors”), and James

Woodall, Helen Butler, and Melvin Ivey (together, the “Individual Proposed Intervenors,” and

collectively with the Organizational Proposed Intervenors, “Proposed Intervenors”) hereby move

to intervene in this case as Defendants as a matter of right pursuant to Rule 24(a) of the Federal

Rules of Civil Procedure or, in the alternative, by permissive intervention pursuant to Rule 24(b).

I.     INTRODUCTION

       Plaintiffs have launched an all-out attack on elections in Georgia, baselessly asserting

rampant fraud in the midst of a global pandemic. The relief Plaintiffs seek from this Court is

unprecedented, unsupported, and unsupportable:       They want to stop Georgia officials from

certifying the results of the 2020 presidential election unless the results from eight counties are

excluded – even though those counties account for more than half of the votes in the state. This




                                                1
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 2 of 17



flagrant attempt to disenfranchise millions of eligible Georgia voters has no factual or legal support

and must be rejected.

       Proposed Intervenors are critical participants in these actions – as of now, they would be

the only party in the case representing the interests of individual voters – and are well-situated to

defend the right of all Georgia voters to cast their ballots safely during this global pandemic. The

Individual Proposed Intervenors are voters whose votes in the presidential contest will be thrown

out if Plaintiffs obtain the relief they seek.        The Organizational Proposed Intervenors are

nonpartisan organizations representing the interests of thousands of Georgia members – many of

whose votes in the presidential contest would also be thrown out – and dedicated to eliminating

barriers to voting and increasing civic engagement among their members and in traditionally

disenfranchised communities.

       Proposed Intervenors are entitled to intervene as a matter of right under Federal Rule of

Civil Procedure 24(a)(2) because: (1) Proposed Intervenors filed this motion without delay; (2)

Proposed Intervenors have legally protectable interests in ensuring their lawfully-cast ballots are

counted; (3) the relief Plaintiffs seek would harm Proposed Intervenors’ interests; and (4) Proposed

Intervenors’ interests go beyond those of the named Defendants, who have only a generalized

public interest in applying Georgia’s election code.

       Alternatively, Proposed Intervenors should be permitted to intervene under Rule 24(b).

Because Proposed Intervenors seek leave to directly challenge Plaintiffs’ attempt to discard

otherwise valid ballots, their claims and defenses necessarily share common questions of law and

fact with the main action. Furthermore, this action was commenced just three days ago. Proposed

Intervenors’ motion would neither delay nor prejudice the orderly adjudication of Plaintiffs’

claims. This motion should be granted to allow Proposed Intervenors to participate so that they




                                                  2
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 3 of 17



may protect their and their members’ right to vote, as well as their own interests in promoting civic

participation through voting.

II.    FACTUAL BACKGROUND

       A.        Plaintiffs Baselessly Seek to Invalidate the Votes of Thousands of Eligible
                 Georgia Voters

       Plaintiffs seek to prohibit Defendants from certifying the results of the November 3, 2020

general election unless they exclude each and every vote cast by residents of certain identified

counties. Compl. ¶¶ 64-66. Relying on a handful of allegations that are alternatingly baseless,

inaccurate, unreliable, inadmissible, and irrelevant, Plaintiffs somehow argue that fraud was so

rampant in eight Georgia counties – but only in the presidential election – that every one of the

more than 1.4 million votes cast in those counties must be discarded. Those counties account for

more than half of all votes cast in the presidential election in Georgia.

       Plaintiffs’ Complaint makes a litany of unsupported arguments that fail to support this

exponentially overbroad and unwarranted remedy. Plaintiffs’ papers mischaracterize the facts and

misapprehend the law, and Proposed Intervenors seek to intervene in this action to protect the

interests of voters whose legitimate ballots are under attack and to provide the perspective of

Georgia organizations whose missions are to facilitate full and fair participation in the electoral

process. Proposed Intervenors have at least as much of an interest in the outcome of this ligation

as Defendants.

       B.        The Georgia NAACP and GCPA are Organizations That Promote the
                 Interests of Voters

       The Organizational Defendant Intervenors are nonpartisan organizations that represent

thousands of Georgians who reside in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb,

Fulton, Gwinnett, and Henry Counties, many of whom are now at risk of being unlawfully deprived




                                                  3
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 4 of 17



of their right to vote. Both organizations are dedicated to eliminating barriers to voting and

increasing civic engagement among their members and in traditionally disenfranchised

communities. They expend substantial resources on voter education and turnout efforts; for this

election, those efforts have included providing accurate information to voters on how to cast mail-

in and absentee ballots to ensure that voters have a full and fair opportunity to participate in spite

of the unprecedented circumstance of the election taking place during a global pandemic.

       The Georgia State Conference of the NAACP is a non-profit advocacy group for civil rights

for Black Americans that has approximately 10,000 members. Exhibit 1, Declaration of James

Woodall ¶¶ 5-6, 8. The Georgia NAACP has active branches in Augusta-Richmond, Chatham,

Clayton, Cobb, DeKalb, Fulton, Gwinnett, and Henry Counties and engages in voter registration,

education, turnout, and voter assistance efforts in those counties. Id. ¶¶ 7-9. The Georgia NAACP

has been working to ensure that Black voters in Georgia are educated on different voting methods,

including mail-in and absentee voting, during the COVID-19 pandemic, and has conducted phone-

banking to assist Georgia voters. Id. ¶¶ 10-12, 15. The Georgia NAACP also has members,

including President James Woodall, who cast votes in the presidential election in Augusta-

Richmond, Chatham, Clayton, Cobb, DeKalb, Fulton, Gwinnett, and Henry Counties. Id. ¶¶ 16-

18. These members are at risk of being disenfranchised election if the presidential election results

in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb, Fulton, Gwinnett, and Henry Counties

are invalidated. Id. ¶¶ 19-20.

       The Georgia Coalition for the People’s Agenda (“GCPA”), a coalition of more than 30

organizations, which collectively have more than 5,000 individual members, similarly encourages

voter registration and participation, particularly among African-American and other

underrepresented communities. See Exhibit 2, Declaration of Helen Butler ¶¶ 4-5. The GCPA’s




                                                  4
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 5 of 17



support of voting rights is central to its mission. Id. ¶ 5. The organization regularly commits its

time and resources to conducting voter registration drives, voter education, voter ID assistance,

“Souls to the Polls” operations, and other get-out-the-vote operations in the Metro Atlanta area

and in Athens, Albany, Macon, Savannah, and LaGrange. Id. ¶¶ 5-6. For the November 2020

election, the GCPA participated in media interviews, sponsored Public Service Announcements

(PSAs), placed billboard ads, conducted phone banking, and engaged in text message campaigns

to educate voters and to encourage participation in the 2020 election cycle. Id. ¶ 10. All of those

efforts would be thwarted, forcing the GCPA to divert additional resources, if the presidential

election results in Augusta-Richmond, Chatham, Clayton, Cobb, DeKalb, Fulton, Gwinnett, and

Henry Counties are invalidated. Id. ¶¶ 14-15.

       Individual Proposed Defendant Intervenors James Woodall, Helen Butler, and Rev. Melvin

Ivey are Georgia voters who are registered to vote in Fulton, Morgan, and Augusta-Richmond

Counties, respectively. Woodall Decl. ¶ 18; Butler Decl. ¶¶ 11-12; Exhibit 3, Declaration of

Melvin Ivey ¶ 5. All three of them voted in the November 2020 presidential election contest.

Woodall Decl. ¶ 19; Butler Decl. ¶ 11; Ivey Decl. ¶¶ 8-9. They voted by different means; President

Woodall cast his vote in person at State Farm Arena during the early voting period, while Rev.

Ivey voted by mail because he is over 65 years old and was concerned about the risk of contracting

COVID-19 if he voted in person. Woodall Decl. ¶ 17; Ivey Decl. ¶¶ 6-7. Because they live in

counties targeted by Plaintiffs in this case, the votes of President Woodall and Rev. Ivey in the

November 2020 presidential contest would be invalidated if the Plaintiffs prevail in this case.

Woodall Decl. ¶ 17; Ivey Decl. ¶¶ 6-7. Moreover, if the Plaintiffs succeed in preventing the

certification of the November 2020 election, Ms. Butler’s vote would be effectively invalidated as

well even though she does not reside in one of those counties. Butler Decl. ¶ 12.




                                                5
       Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 6 of 17



III.    PROPOSED INTERVENORS ARE ENTITLED TO INTERVENE AS A MATTER
        OF RIGHT

        Proposed Intervenors satisfy the criteria to intervene as of right under Federal Rule of Civil

Procedure 24(a). “Parties seeking to intervene under Rule 24(a)(2) must show that: (1) [their]

application to intervene is timely; (2) [they have] an interest relating to the property or transaction

which is the subject of the action; (3) [they are] so situated that disposition of the action, as a

practical matter, may impede or impair [their] ability to protect that interest; and (4) [their] interest

is represented inadequately by the existing parties to the suit.” Tech. Training Assocs., Inc. v.

Buccaneers Ltd. P’ship, 874 F.3d 692, 695-96 (11th Cir. 2017) (alterations in original) (quoting

Stone v. First Union Corp., 371 F.3d 1305, 1308-09 (11th Cir. 2004)). Proposed Intervenors meet

each of these requirements.

        A. The Motion to Intervene is Timely

        This motion, which is being filed three days after Plaintiffs initiated this action, is

undoubtedly timely. “Courts consider four factors in assessing timeliness: (1) the length of time

during which the would-be intervenor knew or reasonably should have known of his interest in the

case before petitioning for leave to intervene; (2) the extent of the prejudice that existing parties

may suffer as a result of the would-be intervenor’s failure to apply for intervention as soon as he

actually knew or reasonably should have known of his interest; (3) the extent of the prejudice that

the would-be intervenor may suffer if denied the opportunity to intervene; and (4) the existence of

unusual circumstances weighing for or against a determination of timeliness.” Comm’r, Ala. Dep’t

of Corr. v. Advance Local Media, LLC, 918 F.3d 1161, 1171 (11th Cir. 2019) (citing Salvors, Inc.

v. Unidentified Wrecked & Abandoned Vessel, 861 F.3d 1278, 1294 (11th Cir. 2017)).

        These factors militate in Proposed Intervenors’ favor here. Proposed Intervenors learned

of this litigation shortly after its filing and are submitting this motion three days later. Existing



                                                   6
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 7 of 17



parties therefore cannot plausibly claim any prejudice due to delay. Further, Proposed Intervenors

would suffer prejudice if denied the opportunity to intervene, as described infra. Importantly,

however, “when the proposed intervenor seeks intervention of right,” the question “whether any

existing party to the litigation will be harmed or prejudiced by the proposed intervenor’s delay in

moving to intervene . . . may well be the only significant consideration.” Id. (quoting McDonald

v. E. J. Lavino Co., 430 F.2d 1065, 1073 (5th Cir. 1970)). No existing party to the litigation is so

harmed or prejudiced here because Proposed Intervenors have not delayed in moving to intervene.

Finally, there are no unusual circumstances in this matter that bear on timeliness of intervention.

Accordingly, Proposed Intervenors’ motion is timely.

       B. Proposed Intervenors Have Sufficient Interests in this Litigation

       Proposed Intervenors’ have a sufficient interest in the subject of this litigation. “Under

Rule 24(a)(2), a party is entitled to intervention as a matter of right if the party’s interest in the

subject matter of the litigation is direct, substantial and legally protectable.” Mt. Hawley Ins. Co.

v. Sandy Lake Props., Inc., 425 F.3d 1308, 1311 (11th Cir. 2005) (quoting Georgia v. U.S. Army

Corps of Eng’rs, 302 F.3d 1242, 1249 (11th Cir. 2002)). “In deciding whether a party has a

protectable interest . . . courts must be ‘flexible’ and must “focus[ ] on the particular facts and

circumstances’ of the case.” Huff v. Comm’r of IRS, 743 F.3d 790, 796 (11th Cir. 2014) (second

alteration in original) (quoting Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989)).

       The interest of the individual Proposed Intervenors is plain: voters who cast ballots in the

2020 election have a significantly protectable interest in ensuring their ballots are counted and not

discarded. See League of United Latin Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421, 434-

35 (5th Cir. 2011) (finding a legally protectable interest where the intervenor sought to protect his

right to vote); see also Fla. State Conf. of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1176 (11th Cir.




                                                  7
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 8 of 17



2008) (declaring that the right to vote is a fundamental matter in a free and democratic society);

Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684, 694-95 (W.D. Pa. 2003) (“The

right of qualified electors to vote . . . is recognized as a fundamental right, . . . extend[ing] to all

phases of the voting process, [and applying] equally to the initial allocation of the franchise as well

as the manner of its exercise.”); cf. Martin v. Crittenden, 347 F. Supp. 3d 1302, 1307 (N.D. Ga.

2018) (finding intervention as of right appropriate where individual voter intervenors would be

potentially disenfranchised by the requested relief).

       Likewise, the Organizational Proposed Intervenors have an interest in protecting one of

their core missions – ensuring that their members, and all Georgians, are given a full and equal

opportunity to exercise their fundamental right to vote – which they have dedicated considerable

effort to advancing. The Organizational Proposed Intervenors are committed to eliminating

barriers to voting and increasing civic engagement. In pursuit of that mission, the organizations

engage in robust voter registration, voter education, and get-out-the-vote activities, expending

considerable resources towards ensuring that eligible voters in Georgia can exercise their right to

vote. Discarding ballots that have been lawfully cast would undermine their voter-advocacy

efforts by leading some voters to believe that voting is pointless because their ballots will not be

counted, thwarting the organizations’ efforts. See, e.g., Woodall Decl. ¶ 23. The frustration of

these core voter enfranchisement missions gives the Organizational Proposed Intervenors a

significantly protectable interest in this litigation. See, e.g., Common Cause Ind. v. Lawson, 937

F.3d 944, 950 (7th Cir. 2019) (“[A] voting law can injure an organization enough to give it standing

by compelling [it] to devote resources to combatting the effects of that law that are harmful to the

organization’s mission.”); Bellitto v. Snipes, No. 16-cv-61474, 2016 WL 5118568, at *2 (S.D. Fla.




                                                   8
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 9 of 17



Sept. 20, 2016) (finding a labor union had a sufficient interest in ensuring that a county’s voter roll

maintenance activities complied with federal law).

       The Organizational Proposed Intervenors also have an interest in ensuring that legally cast

ballots are not discarded because it would force the Organizational Proposed Intervenors to divert

resources from other priorities to educate members and other voters of their rights and the severe

restrictions on voting that Plaintiffs seek to impose. See, e.g., OCA-Greater Houston v. Texas, 867

F.3d 604, 610-12 (5th Cir. 2017) (finding standing where an organization was required to dedicate

additional resources to assisting voters navigate the polls); Browning, 522 F.3d at 1164-65;

Crawford v. Marion Cty. Election Bd., 472 F.3d 949, 951 (7th Cir. 2007), aff’d, 553 U.S. 181

(2008); Issa v. Newsom, No. 2:20-cv-01044, 2020 WL 3074351, at *3 (E.D. Cal. June 10, 2020).

If Plaintiffs were to obtain the relief they seek, the Organizational Proposed Intervenors would be

forced to commit resources immediately to respond to questions from members and voters about

the status of their lawfully cast ballots in this election.       In addition, the diversion of the

organizations’ resources would continue into future years, as they would need to dedicate larger

portions of their staff and monetary resources toward ensuring that members’ votes are not

rejected. These efforts will come at the expense of other organizational priorities.

       Finally, courts routinely find that public interest organizations, like the Organizational

Proposed Intervenors, should be granted intervention in voting and other election-related cases,

demonstrating the significantly protectable interests such organizations have in the electoral

process. See, e.g., Texas v. United States, 798 F. 3d 1108, 1111 (D.C. Cir. 2015) (allowing

intervention by civil rights advocacy groups); Pub. Interest Legal Found., Inc. v. Winfrey, No. 19-

13638, 2020 WL 2781826, at *2 (E. D. Mich. May 28, 2020) (allowing voting rights organizations

to intervene as defendants); Kobach v U.S. Election Assistance Comm’n, No. 13-cv-04095, 2013




                                                  9
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 10 of 17



WL 6511874 (D. Kan. Dec. 12, 2013) (allowing non-profits and nonpartisan advocacy groups to

intervene); LaRoque v. Holder, No. 1:10-cv-00561 (D.D.C. Aug. 25, 2010), (Doc. 24) (permitting

intervention by civil rights organization). This case is no exception.

        C. Disposition of this Case May Impair Proposed Intervenors’ Interests

        Proposed Intervenors also satisfy the third prong of the intervention analysis because “the

disposition of the action, as a practical matter, may impede or impair [their] ability to protect” their

interests. Tech. Training Assocs., Inc., 874 F.3d at 695-96. Proposed Intervenors need not show

that their interests “will” be impaired by disposition of the ligation; only that they “may” be. See

Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014). Indeed, the “very purpose of intervention

is to allow interested parties to air their views so that a court may consider them before making

potentially adverse decisions.” Id. at 345; see U.S. Army Corps of Eng’rs, 302 F.3d at 1253

(finding it sufficient that disposition of the action “could” impair the proposed intervenors’

interest).

        The Individual Proposed Intervenors, the members of the Organizational Proposed

Intervenors, and more than a million other Georgia voters will be stripped of their fundamental

right to vote in the 2020 presidential contest if the Plaintiffs prevail. It is thus self-evident that

Proposed Intervenors’ interests will be impacted by the disposition of this case. The Individual

Proposed Intervenors could have their lawfully cast votes tossed out, while the Organizational

Proposed Intervenors are at risk of losing their ability to protect their interests and those of their

members in voter participation.

        These concerns of voter disenfranchisement are amplified with respect to the

underrepresented minority communities that the Organizational Proposed Intervenors serve.

“Historically. . . throughout the country, voter registration and election practices have interfered




                                                  10
     Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 11 of 17



with the ability of minority, low-income, and other traditionally disenfranchised communities to

participate in democracy.” Ind. State Conf. of NAACP v. Lawson, 326 F. Supp. 3d 646, 650 (S.D.

Ind. 2018), aff’d, 937 F.3d 944 (7th Cir. 2019). The Organizational Proposed Intervenors have

worked to remedy those practices, in part, by ensuring that their registration, education, and get-

out-the-vote efforts reach vulnerable or underserved minority communities.               Thus, the

Organizational Proposed Intervenors have significant interests in ensuring that Plaintiffs’ proposed

relief does not harm those communities.

       D. The Interests of Existing Defendants May Diverge from Those of Applicants

       Applicants also meet the “minimal” burden of demonstrating that the existing parties in the

litigation may not protect their interests. Trbovich v. United Mine Workers of Am., 404 U.S. 528,

538 n.10 (1972); see Clark v. Putnam Cty., 168 F.3d 458, 461 (11th Cir. 1999). While there is a

“weak” presumption that representation is adequate when proposed intervenors seek the same

objectives as existing parties, that presumption “merely imposes upon the proposed interveners the

burden of coming forward with some evidence to the contrary.” Clark, 168 F.3d at 461; see also

Tech. Training Assocs., Inc., 874 F.3d at 697 (citing Clark, 168 F.3d at 461). That threshold is

easily met here; the Eleventh Circuit has recognized that defendants who are elected officials and

administer elections have divergent interests from intervening voters and voting rights

organizations because they represent the interests of all voting citizens and have an interest in

“remain[ing] popular and effective leaders.” Clark, 168 F.3d at 461–62 (alteration in original)

(quoting Meek v. Metro. Dade County, 985 F.2d 1471, 1478 (11th Cir. 1993), abrogated on other

grounds by Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324 (11th Cir. 2007)). This principle

squarely applies here; Defendants Kemp and Raffensperger are elected officials who have

responsibilities related to the administration of elections. See Complaint, Doc. 1 ¶¶ 20-21.




                                                11
     Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 12 of 17



       The divergence of interests is particularly stark and demonstrable here because the

Organizational Proposed Intervenors have repeatedly brought suit to challenge actions taken by

these same Defendants or their predecessors in office on the basis that they denied the fundamental

right to vote or otherwise harmed voters in violation of federal law. See, e.g., Ga. Coal. for the

People’s Agenda v. Deal, No. 4:16-cv-00269-WTM (S.D. Ga.) (Moore, J.) (successful suit brought

against then-Secretary of State Kemp to extend voter registration deadline in the aftermath of

Hurricane Matthew); Ga. State Conf. of the NAACP v. DeKalb Cty. Bd. of Registration and

Elections, No. 1:20-cv-879-ELR (N.D. Ga.) (Ross, J.) (bringing suit against the individual

members of the DeKalb County Board of Registration and Elections alleging that they purged

eligible voters in violation of the National Voter Registration Act; Ga. State Conf. of the NAACP

v. Kemp, No. 2:16-cv-219-WCO (N.D. Ga.) (O’Kelley, J.) (bringing suit against then-Secretary

Kemp alleging that he administratively adopted an “exact match” program that illegally removed

eligible voters from the rolls); Ga. Coal. for the People’s Agenda v. Raffensperger, No. 1:18-cv-

4727-ELR (N.D. Ga.) (Ross, J.) (similar suit first brought against then-Secretary Kemp and

continuing against Secretary Raffensperger); Martin v. Raffensperger, No. 1:18-cv-4776-LMM

(N.D. Ga.) (May, J.) (GCPA is a plaintiff in successful absentee ballot suit against individual

members of the Gwinnett County Board of Registration and Elections and the Georgia Secretary

of State); Ga. State Conf. of the NAACP v. State of Georgia, No. 1:17-cv-1397-TCB (N.D. Ga.)

(Batten, J.) (successful National Voter Registration Act lawsuit brought against the Georgia

Secretary of State).

       In any event, while Defendants may have a generalized interest in upholding the law, they

do not have a direct interest in protecting the validity of their own votes, as the Individual Proposed

Intervenors and the Organizational Proposed Intervenors’ members do, nor in ensuring the broad




                                                  12
      Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 13 of 17



voter access that is fundamental to the mission of the Organizational Proposed Intervenors. Their

right to vote – or more precisely, their right to have counted the votes they have already lawfully

cast – is at risk. See Kobach v. U.S. Election Assistance Comm’n, No. 13-cv-4095- EFM-DJW,

2013 WL 6511874, at *4 (D. Kan. Dec. 12, 2013) (finding that applicants who had shown their

interests in increasing participation in the democratic process and/or protecting voter rights,

particularly in minority and underprivileged communities, may have private interests that diverge

from the public interest of the defendant Election Assistance Commission); see also, e.g., Meek,

985 F.2d at 1478 (“The intervenors sought to advance their own interests in achieving the greatest

possible participation in the political process. Dade County, on the other hand, was required to

balance a range of interests likely to diverge from those of the intervenors.”).         Proposed

Intervenors’ interests therefore sufficiently diverge from the existing parties to satisfy Rule

24(a)(2).

IV.    IN THE ALTERNATIVE, THE COURT SHOULD GRANT PERMISSIVE
       INTERVENTION

       Even if the Court determines that Applicants are not entitled to intervene as a matter of

right, the Court should exercise its broad discretion to grant permissive intervention. Permissive

intervention may be proper even if a district court denies intervention as of right. See Purcell v.

BankAtlantic Fin. Corp., 85 F.3d 1508, 1513 (11th Cir. 1996) (citing Worlds v. Dep’t of Health &

Rehab. Servs., 929 F.2d 591, 595 (11th Cir. 1991) (per curiam)). “Permissive intervention under

Fed. R. Civ. Proc. 24(b) is appropriate where a party’s claim or defense and the main action have

a question of law or fact in common and the intervention will not unduly prejudice or delay the

adjudication of the rights of the original parties.” U.S. Army Corps of Eng’rs, 302 F.3d at 1261

(citing Walker v. Jim Dandy Co., 747 F.2d 1360, 1365 (11th Cir. 1984)). The decision whether to




                                                13
     Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 14 of 17



grant permissive intervention is “wholly discretionary with the court.” Purcell, 85 F.3d at 1508

(citing Worlds, 929 F.2d at 595).

       Proposed Intervenors meet the requirements for permissive intervention here. First,

Proposed Intervenors seek to assert defenses that squarely address the factual and legal premises

of Plaintiffs’ claims, including but not limited to: (1) whether any of the scattered factual

allegations of voting irregularities that Plaintiffs cite have any bearing on the integrity of the

election in the counties where Individual Proposed Intervenors Woodall and Ivey and the members

of the Organizational Proposed Intervenors live and voted; (2) whether the Individual Proposed

Intervenors’ votes and the votes cast by the Organizational Proposed Intervenors’ members in the

November 2020 presidential contest must be invalidated; and (3) whether any of Plaintiffs’

allegations, even if proven, would require the drastic and unprecedented remedy they seek.

       Second, granting Proposed Intervenors’ motion at this early stage of the case would not

delay or prejudice the adjudication of the original parties’ rights. See Fed. R. Civ. P. 24(b). By

contrast, refusing to permit intervention would deprive Proposed Intervenors of the chance to

defend their significant and protectable interests in the litigation.    Importantly, permissive

intervention is especially appropriate where, as here, the proposed intervenors may meaningfully

contribute to the proper development of the factual or legal issues in dispute. See Nat’l Wildlife

Fed’n v. Ruckelshaus, 99 F.R.D. 558, 561 (D.N.J. 1983).

       Proposed Intervenors expect to present perspectives on key legal and factual issues that

differ from those of Defendants and the other parties in this case – namely, the perspective of

individual voters whose ballots Plaintiffs seek to invalidate, and of organizations with deep

experience educating, registering, and assisting voters in Georgia counties and constituent

communities. Organizational Proposed Intervenors and their affiliates in sister states, as well as




                                               14
     Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 15 of 17



their counsel, have litigated numerous voting rights cases and have substantial experience

analysing claims of the kind asserted here and the methodologies that support them. Indeed, the

NAACP was recently permitted to intervene in a similar case in Pennsylvania. See Donald J.

Trump For President, Inc. v. Boockvar, No. 4:20-cv-2078, Doc. 72 at 2 (M.D. Pa. Nov. 12, 2020)

(holding that the NAACP and other organizations and voters “satisfy the requirements for

permissive intervention under Fed. R. Civ. P. 24(b)”).

V.     CONCLUSION

       For the reasons stated above, the Court should permit Proposed Intervenors’ intervention

and allow them to submit a responsive pleading on the same schedule as defendants.


Respectfully submitted this 14th day of November, 2020.

                                     /s/ Philip Sandick
                                     Derin Dickerson (pro hac vice application forthcoming)
                                     Georgia Bar No. 220620
                                     derin.dickerson@alston.com
                                     Jahnisa Loadholt (pro hac vice application forthcoming)
                                     Georgia Bar No. 940679
                                     jahnisa.loadholt@alston.com
                                     Gavin Reinke (pro hac vice application forthcoming)
                                     Georgia Bar No. 159424
                                     gavin.reinke@alston.com
                                     Philip Sandick
                                     Georgia Bar No. 217486
                                     phil.sandick@alston.com
                                     Kristi Ramsay (pro hac vice application forthcoming)
                                     Georgia Bar No. 964749
                                     kristi.ramsay@alston.com
                                     ALSTON & BIRD LLP
                                     1201 West Peachtree Street
                                     Atlanta, Georgia 30309
                                     Telephone: (404) 881-7000
                                     Facsimile: (404) 881-7777




                                               15
Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 16 of 17



                        /s/ Jon M. Greenbaum
                        Kristen Clarke (pro hac vice application forthcoming)
                        kclarke@lawyerscommittee.org
                        Jon M. Greenbaum (pro hac vice application forthcoming)
                        jgreenbaum@lawyerscommittee.org
                        Ezra D. Rosenberg (pro hac vice application forthcoming)
                        erosenberg@lawyerscommittee.org
                        Julie M. Houk (pro hac vice application forthcoming)
                        jhouk@lawyerscommittee.org
                        John Powers* (pro hac vice application forthcoming)
                        jpowers@lawyerscommittee.org
                        LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                        UNDER LAW
                        1500 K Street NW, Suite 900
                        Washington, DC 20005
                        Telephone: (202) 662-8300


                        /s/ William V. Custer
                        William V. Custer
                        Georgia Bar No. 202910
                        bill.custer@bclplaw.com
                        Jennifer B. Dempsey (pro hac vice application
                        forthcoming)
                        Georgia Bar No. 217536
                        jennifer.dempsey@bclplaw.com
                        Christian J. Bromley (pro hac vice application
                        forthcoming)
                        Georgia Bar No. 206633
                        christian.bromley@bclplaw.com
                        BRYAN CAVE LEIGHTON PAISNER LLP
                        One Atlantic Center | Fourteenth Floor
                        1201 W. Peachtree Street, N.W.
                        Atlanta, Georgia 30309
                        Telephone: (404) 572-6600
                        Facsimile: (404) 572-6999

                        Attorneys for Proposed Defendant-Intervenors




                                 16
     Case 4:20-cv-00281-RSB-CLR Document 18 Filed 11/14/20 Page 17 of 17




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will automatically send notification

of such filing to all attorneys of record.

                                             /s/ Philip Sandick
                                             Philip Sandick
                                             Georgia Bar No. 217486
                                             ALSTON & BIRD LLP
                                             1201 West Peachtree Street
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 881-7000
                                             Facsimile: (404) 881-7777
                                             phil.sandick@alston.com

                                             Attorney for Proposed Defendant-Intervenors
                                             Georgia State Conference of the NAACP,
                                             Georgia Coalition for the People’s Agenda,
                                             James Woodall, Helen Butler, and Melvin Ivey
